Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 7, 2015

                                          No. 04-15-00497-CV

                                         IN RE Natalie BAKER

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

       On August 7, 2015, relator Natalie Baker filed a petition for writ of mandamus and
motion for emergency stay and temporary orders regarding an underlying child custody
proceeding.

        Relator’s request for emergency stay and temporary orders is DENIED. The petition for
writ of mandamus remains pending before this court.

           It is so ORDERED on August 7, 2015.


                                                      PER CURIAM




           ATTESTED TO: ___________________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2015-CI-11242, styled In the Interest of A.N.B. and N.A.B., Children,
pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Larry Noll presiding.